Citation Nr: 0309934	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  97-04 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts



THE ISSUE

Entitlement to service connection for a claimed 
gastrointestinal disorder.  



REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services



ATTORNEY FOR THE BOARD

K.M. Weida, Associate Counsel





INTRODUCTION

The veteran served on active duty from October 1943 to May 
1946.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision by the RO.  

The Board remanded the case to the RO for further development 
of the record in January 1999.  

Likewise, the Board completed other additional development in 
September 2002.  



FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.  

2.  It is as least as likely as not that the veteran's 
current motility disorder had its clinical onset during his 
service in World War II.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
gastrointestinal disability manifested by a motility disorder 
was incurred in his active wartime service.  38 U.S.C.A. 
§§ 1110, 5102, 5103, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 3.303 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION


Factual background

The veteran's service medical records show that the veteran 
suffered from acute gastritis in April 1946 and was also 
diagnosed with acute gastroenteritis in May 1946.  Upon 
separation from the service, the veteran reported having a 
history of gastritis.  

In April 1950, the veteran was admitted to a VA hospital for 
complaints of rectal bleeding and burning.  The veteran was 
diagnosed as having hemorrhoids and a back lipoma.  

In June 1956, the veteran underwent a barium enema to observe 
his rectal polyps.  No disease was found.  

In July 1960, the veteran was admitted to Whidden Memorial 
Hospital for epigastric pain that was relieved by bland foods 
and milk.  The veteran was diagnosed as having an acute 
gastric ulcer.  

The medical records from the Anna Jacques Hospital show that, 
upon admission in November 1971, the veteran reported a 
history of a peptic ulcer requiring a bland diet and use of 
medication as needed.  

In May 1994, the veteran reported that his gastritis was 
slightly worse and that he had complaints of abdominal pain.  
Likewise, in January 1995, records show that the veteran's 
gastrointestinal symptoms were "somewhat quiescent" and 
that the veteran tried to control his symptoms with only the 
use of Rolaids three or four times a day.  In September 1995 
the veteran reported complaints of having mild indigestion.  

In February 1996, the veteran underwent a VA examination.  
The veteran reported complaints of having a brief, self-
limited episode of acute gastritis.  He also stated that he 
had suffered from gastritis continually since leaving the 
service, including discomfort in his upper abdomen and 
regurgitation of acid.  The examiner diagnosed him as having 
gastroesophageal reflux disease.  

Likewise, in a separate VA examination in February 1996, the 
veteran reported that he suffered from chronic epigastric 
discomfort.  

In an August 1996 letter, Dr. Glen Crawford, the veteran's 
private physician, stated that the veteran's abdominal 
problems could be related to the veteran's back disability.  

More recently, the veteran underwent a VA examination in 
April 2003.  The veteran had complaints of having had 
gastrointestinal symptoms since service.  After examining the 
veteran, the examiner stated that the veteran had a chronic 
gastrointestinal condition that "[was] as likely as not to 
have had its onset during his military active days."  

The VA examiner concluded that the veteran suffered from a 
severe "motility" disorder that was precipitated by 
whatever infectious or toxic situation that generated his 
problems with his gastrointestinal tract during service.  


Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002).  

The new law applies to all claims filed on or after the date 
of the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).  

In this case, the veteran has had an opportunity to submit 
evidence to support his claim on appeal in light of the 
above-noted change in the law and regulations.  

Accordingly, the Board determines that the change in the law 
does not preclude the Board from proceeding to an 
adjudication of the veteran's claim without further 
developing the claim, as the requirements of the new law and 
regulations have essentially been satisfied.  

In this regard, by virtue of the August 1996 Statement of the 
Case and January 1997 and July 2002 Supplemental Statements 
of the Case issued during the pendency of the appeal, the 
veteran and his representative have been advised of the law 
and regulations governing his claim, and have been given 
notice of the information, medical evidence, and/or lay 
evidence necessary to substantiate the claim.  

The RO also has made reasonable efforts to obtain relevant 
records adequately identified by the veteran; in fact, it 
appears that all available evidence identified by the veteran 
has been obtained and associated with the claims folder.  
Likewise, the veteran underwent a VA examination in 
conjunction with this appeal.  Furthermore, this case was 
before the Board in January 1999 and was remanded for 
additional development.  

As noted hereinabove, the Board also attempted to undertake 
additional development of the veteran's claim in September 
2002 pursuant to authority granted by 38 C.F.R. § 19.9(a)(2) 
(2002).  However, that regulation has recently been 
invalidated by the United States Court of Appeals for the 
Federal Circuit (Federal Circuit).  Disabled American 
Veterans, et al. v. Principi, No. 02-7304, 02-7305, 02-7316 
(Fed. Cir. May 1, 2003).  

Nevertheless, the Board determinates that the veteran will 
not suffer from any prejudice as a result of the September 
2002 Board development without further RO adjudication or an 
opportunity to submit additional evidence, in light of the 
favorable action taken hereinbelow.  

Moreover, there is no indication whatsoever that there is any 
existing, potentially relevant evidence to obtain, the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA, 
is not here at issue.  See Quartuccio v. Principi, No. 01-997 
(U.S. Vet. App. June 19, 2002) (addressing the duties imposed 
by 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159).  

Hence, adjudication of this appeal, without another remand to 
the RO for specific consideration of the new law, poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The claim is ready to be 
considered on the merits.  

The veteran contends that he is entitled to service 
connection for a gastrointestinal disability.  

Service connection will be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 
(2002).  

Likewise, the regulations provide that for the showing of a 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "Chronic."  See 38 C.F.R. 
§ 3.303(b) (2002).  

Furthermore, chronicity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity y 
may be legitimately questioned.  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
id.  

The regulations further provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).  

Additionally, when there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, VA shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 
2002).  

After reviewing the evidence of record, the Board concludes 
that it is as least as likely as not that the veteran's 
currently diagnosed gastrointestinal disability manifested by 
a motility disorder is causally related to the 
gastrointestinal episodes he suffered in service.  

In this regard, the veteran's service medical records show 
that he suffered from gastritis and reported such a history 
upon separation from service.  Furthermore, the veteran has 
stated on several occasions that he has suffered from 
continual gastrointestinal symptoms since service as 
indicated in past treatment records, including hospital 
records from Whidden Memorial Hospital.  

Moreover, after examining the veteran in April 2003, the VA 
examiner stated that it was at least as likely as not that 
the veteran's current gastrointestinal problems were related 
to the same symptoms suffered in service.  Likewise, he 
concluded that the disability was precipitated by whatever 
infectious or toxic situation that generated his problems 
with his gastrointestinal tract during service.  

Therefore, by extending the benefit of the doubt, service 
connection for a gastrointestinal disability manifested by a 
motility disorder is warranted.  



ORDER

Service connection for gastrointestinal disability manifested 
by a motility disorder is granted.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

